Citation Nr: 0419025	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether rating decisions of July 13, 1995, and December 
8, 1997, were clearly and unmistakably erroneous?

2.  Entitlement to an increased rate of dependency and 
indemnity compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945, during which period he has held as prisoner of 
war (POW) by the German government from December 1943 to 
April 1945.  The veteran's death occurred on March 17, 1990.  
The appellant is the veteran's widow.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, in order to furnish the 
appellant a requested Travel Board hearing.  On remand, the 
hearing was scheduled for May 2004, but prior to its 
occurrence, the appellant withdrew her request.  

Along with her written withdrawal of her request for a 
hearing, the appellant submitted to the RO in May 2004 
original letters written to the veteran during his lifetime 
by others, including one or more former prisoners of war.  In 
addition, by separate letter received in May 2004, duplicate 
copies of previously submitted evidence, along with written 
correspondence from the appellant, were received by the 
Board.  Such evidence ordinarily would necessitate review by 
the RO and issuance of a supplemental statement of the case.  
In this limited instance, however, where the issue is whether 
there was a clear and unmistakable error (CUE) in rating 
decisions entered in July 1995 and December 1997 on the basis 
of the evidence then of record and legal authority then in 
effect, the need for corrective action on the basis of 
evidence not reviewed by the RO is obviated.  

Notice is also taken that the appellant during the course of 
the instant appeal has advanced allegations with respect to 
the existence of CUE in a Board decision entered in May 1995, 
in which entitlement was granted to service connection for 
the cause of the veteran's death.  Such matter is not now 
before the Board for review and is not herein addressed.  The 
appellant is advised that if she desires Board review of 
allegations of CUE in a prior Board decision, such is 
initiated, pursuant to 38 U.S.C.A. § 7111(e) (West 2002), by 
request or motion submitted directly to the Board.  

For the reasons outlined below, the issue of the appellant's 
entitlement to increased dependency and indemnity 
compensation is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C, pursuant to Manlincon v. West, 12 
Vet.App. 238 (1999).  Consistent with the instructions below, 
VA will notify the appellant of any further action required 
on her part.  


FINDINGS OF FACT

1.  By its rating decision of July 13, 1995, the RO denied 
entitlement of the appellant to service connection for a 
heart disorder and a TDIU, for accrued benefits purposes; 
notice of the denial was provided to the appellant in the 
same month, following which no timely appeal was entered.  

2.  The appellant in June 1997 initially alleged CUE in the 
July 1995 denial on the basis of the RO's failure to 
implement an August 1993 amendment to 38 C.F.R. § 3.3.09; 
such claim was denied by the RO on December 8, 1997; by the 
same rating decision, the appellant's claim to reopen for 
accrued benefits, including that involving service connection 
for a heart disorder and a TDIU, was denied.  

3.  The appellant was notified in writing of the December 
1997 denial later in the same month and no timely appeal was 
thereafter initiated.  

4.  Further review on the basis of CUE in the RO's decision 
of July 13, 1995, as to a claimed failure to implement an 
August 1993 amendment to 38 C.F.R. § 3.3.09 relating to 
ischemic heart disease with localized edema during POW 
captivity, is barred by law.  

5.  A properly pleaded claim for CUE is not otherwise 
presented as to the RO decisions of July 13, 1995, or 
December 8, 1997.  


CONCLUSIONS OF LAW

1.  The RO's decision of July 13, 1995, denying entitlement 
to service connection for a heart disorder and a TDIU, for 
accrued benefits purposes, is final.  38 U.S.C.A. § 7105(c) 
(West 1991).  

2.  The RO's decision of December 8, 1997, finding no CUE in 
the July 1995 action with respect to a claimed failure to 
implement an amendment to 38 C.F.R. § 3.3.09, as well as the 
decision holding that new and material evidence had not been 
presented to reopen the claim for accrued benefits, is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

3.  The Board lacks jurisdiction to review the appellant's 
allegation of CUE in a July 1995 rating decision on the basis 
that the RO in its final action of December 1997 failed to 
implement an amendment to 38 C.F.R. § 3.3.09.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).

4.  In the absence of an otherwise properly pled claim for 
CUE in the RO's decisions of July 13, 1995, and December 8, 
1997, the Board is without jurisdiction to review this 
matter.  38 U.S.C.A. § 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), became 
law.  Such legislation significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits, with a redefining of the obligations of VA with 
respect to the duty to assist and inclusion of an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  The VCAA, however, is not 
applicable to a claim for CUE in a prior, final decision of 
an RO.  Parker v. Principi, 15 Vet.App. 407, 412 (2002).  As 
such, the need to ascertain whether there has been VCAA 
compliance in this instance is obviated.

All questions in a matter which under 38 U.S.C.A. § 511(a) is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary.  Final decisions on such 
appeals shall be made by the Board.  38 U.S.C.A. § 7104(a) 
(West 2002).

Regarding RO actions, if a notice of disagreement is not 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as may otherwise be 
provided by regulations not inconsistent with this title.  
38 U.S.C.A. § 7105(c).  Previous determinations which are 
final and binding, including decisions as to entitlement to 
service connection, will be accepted as correct in the 
absence of CUE.  38 C.F.R. § 3.105(a) (2003).  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  Id.   

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 
6 Vet.App. 40, 43-44 (1993).  CUEs are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Russell, 3 Vet.App. at 313-14.  A determination that 
there was a CUE must be based on the record and the law that 
existed at the time the RO's decision.  Id.

The appellant alleges that there was CUE in rating decisions 
of July 13, 1995, and December 8, 1997.  In July 1995, the RO 
undertook initial review of the appellant's entitlement to 
accrued benefits, based on a referral in a May 1995 Board 
decision which granted entitlement to service connection for 
the cause of the veteran's death.  The Board in May 1995, 
noted that August 1992 statements by the appellant's 
representative presented a possible intention to request 
entitlement to service connection for a heart disorder and a 
TDIU, both for accrued benefits purposes.  

By action of the RO on July 13, 1995, entitlement to service 
connection for a heart disorder, and to a TDIU, each for 
accrued benefits purposes, was denied.  The basis for the 
denial was that entitlement to those benefits had been denied 
in prior rating decisions to which no appeal had been taken, 
and that no claim for either benefit was pending at the time 
of the veteran's death.  Notice of the July 1995 denial was 
provided to the appellant in the same month.  A timely appeal 
was not thereafter initiated, thus rendering such action 
final.  38 U.S.C.A. § 7105(c).

Received by the RO in March 1997 was the appellant's claim of 
entitlement to an increased rate of dependency and indemnity 
compensation.  That claim was denied by the RO in May 1997.  
Although the May 1997 notice of the action taken did not 
include any reference to the appellant's right to appeal, she 
nevertheless submitted in June 1997 a notice of disagreement 
with respect to the May 1997 denial.  Within that document, 
she raised the issue of CUE in the July 1995 denial of 
accrued benefits.  She alleged that the RO had failed to 
implement a 1993 regulatory change which added ischemic heart 
disease to the list of diseases for which there was a 
presumption of service connection if the veteran was a former 
POW.  

On the basis of the RO's perception that a claim to reopen 
had been received, citing the June 1997 submission of the 
appellant described above, rating action was entered on 
December 8, 1997, addressing whether new and material 
evidence had been presented to reopen the claim for accrued 
benefits, in addition to the CUE matter set forth by the 
appellant.  It was determined that there was no error in the 
July 1995 rating decision which denied accrued benefits, and 
that new and material evidence to reopen the claim for 
accrued benefits had not been submitted.  Notice of the 
December 1997 denial was provided to the appellant in written 
correspondence, dated several days later in December 1997.  A 
timely appeal was not initiated by the appellant.  Hence, the 
December 1997 action is final.  38 U.S.C.A. § 7105(c).

Received by the RO in October 2000 was the appellant's three-
page statement setting forth allegations of CUE in the July 
1995 and December 1997 rating decisions.  In that statement, 
and in subsequent communications, the appellant alleged, in 
principal part, that those rating decisions failed to 
consider and apply the change in the law with respect to the 
addition of ischemic heart disease to the list of presumptive 
POW diseases.  As well, she averred that the RO did not 
accord her the benefit of the doubt and overlooked material 
facts, including those already established in the context of 
previously denied claims for service connection for a heart 
disorder and a TDIU, and those opinions of certain medical 
professionals linking the veteran's heart disease to his 
period of military service, inclusive of multiple 
deprivations as a POW. 

She further indicated that those medical opinions were not 
accorded the probative weight of which they were deserving.  
She acknowledged the absence of appeals with respect to 
denials of service connection for heart disease and a TDIU 
during the veteran's lifetime, noting that he feared that the 
initiation of an appeal might result in the loss of the 
benefits he already had.  The April 1995 Board decision in 
granting entitlement to service connection for the cause of 
the veteran's death was felt to have warranted action by VA 
to award service connection on the basis of a heart disorder 
incurred in service.  

Additionally, the representative in his November 2003 brief 
offered further CUE allegations.  These were that the record 
as developed in July 1995 and December 1997 was incomplete, 
and that there was a failure by the RO to identify a CUE in a 
prior, final October 1973 denial of entitlement to service 
connection for a heart disorder.  The October 1973 error was 
assigned on the basis there had been a failure to find that 
the veteran's nonservice-connected heart disorder had been 
aggravated by his service-connected anxiety disorder, citing 
Allen v. Brown, 7 Vet.App. 430 (1995).  

Regarding the allegation involving the 1993 regulatory change 
in which ischemic heart disease was made a presumptive 
disease for former POWs if localized edema was experienced 
while in captivity, a claim for CUE was adjudicated by the RO 
in December 1997.  That denial is final in the absence of a 
timely appeal.  Once there is a final decision on a 
particular claim for CUE, that particular claim of CUE may 
not be raised again.  Flash v. Brown, 8 Vet.App. 332, 338-39 
(1995), citing Russell, 3 Vet.App. at 313 (1992).  By 
application of the principle of res judicata, the July 1995 
decision is not subject to review on the basis of CUE on that 
theory.  Consequently, BVA lacks jurisdiction to review that 
CUE allegation insofar as the July 1995 action is concerned.  
38 U.S.C.A. § 7104; see Schmidt v. Brown, 5 Vet.App. 27, 29 
(1993).

Whereas the other allegations of CUE were not the subject of 
any prior, final adjudication, they are for consideration in 
the context of this appeal.  Those allegations, however, are 
not of such a nature and have not been advanced with such 
specificity as to be representative of a properly pleaded 
claim of CUE as to either RO determination.  Her plea that 
the RO disregarded medical records which allegedly indicate 
that the veteran's heart disorder was related to his period 
of military service, and her plea that the RO relied on facts 
which were clearly erroneous, are without merit and are 
tantamount to a request that the evidence be reconsidered and 
re-weighed.  The same is true with respect to the RO's 
assignment of probative value as to the evidence on file at 
the time of entry of the 1995 and 1997 actions.  

As referenced above, only the evidence on file, either 
actually or constructively, and only the law in effect when 
the RO acted in July 1995 and December 1997 are dispositive.  
The body of evidence in determining the appellant's 
entitlement to accrued benefits, be it in 1995 or 1997, is 
further limited, based on the unique focus of accrued 
benefits to the evidence on file at the time of the veteran's 
death.  To that end, the appellant's reliance on medical 
opinions and other evidence developed after the veteran's 
death is misplaced.  Likewise, an assignment of error on the 
basis of law, regulation, or jurisprudence that came into 
effect after the decisions in question, to include the Allen 
holding as it pertains to an alleged error in an October 1973 
rating decision, cannot, by definition, be CUE.  

Notice is also taken that the only possibility that new and 
material evidence could have been submitted to reopen the 
claim for accrued benefits, as denied in December 1997, is 
limited to those VA clinical or examination reports deemed to 
be constructively of record, although absent from the claims 
folder.  See Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  
In this instance, the appellant does not point to the 
existence of any VA clinical or examination reports 
pertaining to the veteran which were not of record in either 
1995 or 1997.  

The broad-brush allegations that the RO failed to correctly 
apply the benefit-of-the-doubt rule are unaccompanied by any 
specific argument(s) as to the RO's shortcomings in applying 
the law then in effect.  Fugo, 6 Vet.App. at 44.  As Fugo 
holds, the assignment of error based on the benefit-of-the-
doubt rule is clearly within the weighing and evaluating 
realm, which by definition cannot form a basis for a valid 
CUE claim.  Id.  

In Hayes v. Brown, 4 Vet.App. 353 (1993), the Court held that 
a pending claim from the veteran was not a condition 
precedent for a survivor's claim for accrued benefits.  While 
Hayes was later reversed by the United States Court of 
Appeals for the Federal Circuit in Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998), the law in effect in July 1995 and 
December 1997 was that interpreted in Hayes.  See 38 U.S.C.A. 
§ 5121 (West 1991); 38 C.F.R. § 3.1000 (1995); 38 C.F.R. 
§ 3.1000 (1997).  

Despite the absence of a need for a pending claim, the record 
indicates that in December 1986, following the RO's April 
1986 denial of a claim to reopen the issue of entitlement to 
service connection for a heart disorder, VA outpatient 
treatment records, as well as a statement from Rene A. 
Desjardins were submitted.  In his statement, Dr. Desjardins 
indicated that he had treated the veteran from the early 
1950s to 1986 for anxiety, angina pectoris, and coronary 
artery disease, and that the veteran had remained disabled 
for many years.  The following statement was also therein 
offered:

He always remained severely anxious and 
apprehensive over the years and I certainly feel 
that his emotional personality contributed and 
aggravated his coronary artery disease.  

Even assuming arguendo that Dr. Desjardins statement was new 
and material evidence sufficient to reopen the previously 
denied claim, any error of the RO in 1995 or 1997 in failing 
to acknowledge the foregoing could only be viewed as 
harmless.  To reverse either RO action, the error of 
commission or omission must have been outcome determinative.  
In this instance, VA outpatient records chronicled continuing 
treatment of the veteran's heart disorder.  The VA records 
did not find or offer an opinion addressing the relationship 
of heart disease to service or to a service-connected 
disability.  Dr. Desjardins' statement is not of such a force 
and effect as to warrant a grant of service connection for a 
heart disorder by itself or in concert with the other 
evidence then on file.  Such opinion only mirrors a September 
1973 statement from another physician who reported that 
stress aggravated the veteran's cardiac disability.  The 
September 1973 report in conjunction with other evidence on 
file culminated in the October 1973 denial of service 
connection on a secondary basis.  Further, in October 1973, 
the RO found that new and material evidence had not been 
presented with respect to the service incurrence of a heart 
disorder.  

The 1986 statement from Dr. Desjardins, while referencing the 
veteran's anxiety and its severity, does not specifically 
indicate that a service-connected anxiety reaction was a 
contributory cause or aggravating agent with respect to his 
coronary artery disease.  Rather, the physician offers the 
opinion that it was the veteran's "emotional personality" 
that was the provoking factor.  In sum, the evidence on file 
at the time of death did not clearly and unmistakably support 
entitlement to service connection for a heart or cardiac 
disorder.  

Concerning the argument that the December 1997 rating 
decision failed to consider the 1993 change to 38 C.F.R. 
§ 3.309 involving ischemic heart disease and former prisoners 
of war, this regulation provided that the term beriberi heart 
disease included ischemic heart disease in a former POW who 
experienced localized edema during captivity.  See 59 Fed. 
Reg. 35,464-65 (1994).  While the law in effect at that time 
had long provided that certain former POWs may be service 
connected for beriberi (including beriberi heart disease) if 
such a disorder had become manifest to at least a 10 percent 
degree of disability at any time after service, for there to 
have been CUE in the December 1997 action there must have 
been evidence on file at the time of death indicating either 
that beriberi heart disease was present, or that ischemic 
heart disease was shown with localized edema during captivity 
as a POW.  In this instance, there was no showing of either, 
and, hence, a finding of CUE is simply impossible.  

To the extent that the appellant is alleging that the RO in 
1995 and 1997 failed to develop fully the record, any breach 
by VA of its duty to assist the veteran in the development of 
all pertinent facts, cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete record 
rather than an incorrect one.  Caffrey v. Brown, 6 Vet.App. 
377, 383-384 (1994).  If the facts contained in the record at 
the time the decision is entered are correct, the decision is 
not erroneous, although not embodying all of the relevant 
facts.  Id.  

The fact that the Board in May 1995 granted entitlement to 
service connection for the cause of the veteran's death has 
no bearing whatsoever on the claims for accrued benefits, 
given that accrued benefits are to compensate the veteran's 
survivors for monies due and unpaid the veteran during the 
relevant time period prior to death.  In contrast, 
consideration of the issue of entitlement to service 
connection for the cause of the veteran's death is undertaken 
without regard to determinations made during his lifetime.  
As a claim for accrued benefits is derivative of his right to 
prosecute a claim, the rules of finality apply.  In this 
instance, service connection for a heart disorder was denied 
on multiple occasions prior to the veteran's death and 
entitlement to a TDIU was denied in June 1987, with none of 
those denials having been appealed.  While the veteran may 
have been reluctant to enter an appeal following those 
denials, such reluctance is not a basis for finding CUE.  The 
effect of the claims' denial is asserted to be mitigated by 
his level of psychiatric impairment in existence then and 
later, but there is no legal authority precluding the 
attachment of finality to the adverse determinations of the 
RO on that basis.  Moreover, the record does not otherwise 
document that the veteran was so incompetent that he was 
incapable of comprehending the VA appellate process, even 
assuming arguendo that mental incapacity precluded the 
attachment of finality to the RO's earlier denials.  

On the basis of the foregoing, it is determined that a 
properly pled claim of CUE in rating decisions of July 13, 
1995, and December 8, 1997, with respect to the appellant's 
entitlement to accrued benefits, has not been presented.  See 
Link v. West, 12 Vet.App. 39, 45 (1998); .  As the Board is 
without jurisdiction to review this matter, it must be 
dismissed, without prejudice to refiling.  See Simmons v. 
Principi, 17 Vet.App. 104, 114 (2003); 38 U.S.C.A. § 7105(d).  


ORDER

The appeal as to whether there was a CUE of fact or law in 
the rating decisions of July 13, 1995, and December 8, 1997, 
in denying a claim for accrued benefits and a claim to reopen 
therefor, respectively, is dismissed.  


REMAND

As the appellant filed a notice of disagreement in June 1997 
to the May 1997 denial of entitlement to an increased rate of 
dependency and indemnity compensation, a statement of the 
case must now be issued.  As one has yet to be issued to the 
appellant, remand is required.  See Manlincon v. West, 12 
Vet.App. 238 (1999).  

Accordingly, this portion of the appeal is REMANDED to the RO 
for the following action:

The RO should issue to the appellant a 
statement of the case pertaining to the 
May 1997 denial of her claim of 
entitlement to an increased rate of 
dependency and indemnity compensation.  
The appellant is hereby advised that the 
perfection of her appeal as to that 
matter requires the timely submission of 
a substantive appeal, should she desire a 
review of the merits of the underlying 
claim by the Board at a point in time in 
the future.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



